 A. M. Stelgerwald Co., Inc. and Chicago Typographi-cal Union No. 16, AFL-CIO. Case 13-CA-17775December 5, 1978DECISION AND ORDERBY MEMBERS PENELLO. MURPHY. AND TRUESDALEUpon a charge filed on June 28, 1978, by ChicagoTypographical Union No. 16, AFL-CIO, hereincalled the Union, and duly served on A. M. Steiger-wald Co., Inc., herein called Respondent, the Gener-al Counsel of the National Labor Relations Board,by the Regional Director for Region 13, issued acomplaint and notice of hearing on July 19, 1978.against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Sec-tion 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearing be-fore an Administrative Law Judge were duly servedon the parties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on March 29, 1978,following a Board election in Case 13-RC-14571, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; ' and that, commenc-ing on or about June 16, 1978, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnJuly 27, 1978, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint.On September 1, 1978, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September 11,1978, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice To Show Cause.Official notice is taken of the record in the representation proceeding.Cae 13-RC-14571, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4thCir. 1968); Golden Age Beverage Co., 169 NLRB 151 (1967). enfd. 415 F.2d26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Folettrr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.A. M. STEIGERWALD CO., INC.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent admits the re-quest and refusal to bargain. It, however, asserts asan "affirmative defense" that the Union's certifica-tion was improper in that the Regional Director erro-neously sustained the challenges to the ballots of em-ployees Eberle, Holmes, and Wilcox; that the votesof the three individuals are determinative of theUnion's majority status; that the Union is not therepresentative of a majority of the employees in thebargaining unit; and that Respondent has not there-fore refused to recognize and bargain with the Unionin violation of Section 8(a)(5) and (1) of the Act.Review of the record herein, including the recordin Case 13-RC-14571, reveals that on January 31,1978, the Regional Director for Region 13 issued aDecision and Direction of Election wherein, basedon the hearing record before him, he found that theabove-named three individuals were supervisorswithin the meaning of Section 2(11) of the Act.Thereafter, Respondent filed a request for review ofthe Regional Director's Decision with regard to thesupervisory issue. On March 15, 1978, the Board, bytelegraphic order, denied Respondent's request forreview but directed that the three individuals whoseemployee status was in issue vote subject to chal-lenge. An election was held on March 17, 1978, withthe tally of ballots showing that 25 employees votedfor the Union, 23 against, with 3 challenged ballots.On March 29, 1978, the Regional Director issued hisSupplemental Decision on Challenged Ballots andCertification of Representative wherein, based on theentire record in the proceeding, he found that Wil-cox, Holmes, and Eberle were supervisors. Accord-ingly, he sustained the challenges to their ballots andcertified the Union as the employees' representativefor purposes of collective bargaining. Thereafter, onor about April 5, 1978, Respondent filed a requestfor review of the Supplemental Decision on Chal-lenged Ballots and Certification of Representative.On June 8, 1978, the Board, by teletype, granted Re-spondent's request for review, and, upon a full reviewof the record, affirmed the Regional Director's find-ing that Wilcox, Holmes, and Eberle were supervis-ors. The Board further affirmed the RegionalDirector's Certification of Representative. It thus ap-567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpears that Respondent is again attempting in thisproceeding to relitigate issues fully litigated and de-termined in the representation proceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or pre-viously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is proper-ly litigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, an Illinois corporation, is engaged inthe manufacture of tags and labels at its place ofbusiness at 2160 North Ashland Avenue, Chicago,Illinois. During the past calendar year prior to is-suance of the complaint, a representative period, Re-spondent, in the course and conduct of its opera-tions, shipped goods valued in excess of $50,000directly to points outside the State of Illinois andpurchased and received during this same periodgoods valued in excess of $50,000 directly frompoints outside the State of Illinois.Respondent admits, and we find, on the basis ofthe foregoing that Respondent is, and has been at alltimes material herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act, and that it will effectuate the policies of theAct to assert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDChicago Typographical Union No. 16, AFL-CIO,is a labor organization within the meaning of Section2(5) of the Act.III, THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employeesemployed by the Employer at its facility nowlocated at 2160 North Ashland Avenue, Chica-go, Illinois, including assistants to the plant pro-duction superintendent, but excluding officeclerical employees, salesmen, estimators, profes-sional employees, guards and supervisors as de-fined in the Act.2. The certificationOn March 17, 1978, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 13, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on March 29. 1978, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about June 16, 1978, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about June 21, 1978, and continuing at all timesthereafter to date, Respondent has refused, and con-tinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceJune 21, 1978, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.2See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941):Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).568 A. M. STEIGERWALD CO., INC.Iv. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIll, above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Bur-nett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. A. M. Steigerwald Co., Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Chicago Typographical Union No. 16, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employees em-ployed by the Employer at its facility now located at2160 North Ashland Avenue, Chicago, Illinois, in-cluding assistants to the plant production superinten-dent, but excluding office clerical employees, sales-men, estimators, professional employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since March 29, 1978, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about June 21, 1978, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(l) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Reypondent,A. M. Steigerwald Co., Inc., Chicago, Illinois, its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Chicago TypographicalUnion No. 16, AFL CIO, as the exclusive bargainingrepresentative of its employees in the following ap-propriate unit:All production and maintenance employeesemployed by the Employer at its facility nowlocated at 2160 North Ashland Avenue, Chica-go, Illinois, including assistants to the plant pro-duction superintendent, but excluding officeclerical employees, salesmen, estimators, profes-sional employees, guards and supervisors as de-fined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exciusive representative ofall employees in the aforesaid appropriate unit with569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its offices and facilities at 2160 NorthAshland Avenue, Chicago, Illinois, copies of the at-tached notice marked "Appendix." 3 Copies of saidnotice, on forms provided by the Regional Directorfor Region 13, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.In the event that this Order is enforced by a judgment of a United StatesCouIt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of tleNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Chi-cago Typographical Union No. 16, AFL-CIO,as the exclusive representative of the employeesin the bargaining unit described below.WE WILIL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL. upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All production and maintenance employeesemployed by the Employer at its facility nowlocated at 2160 North Ashland Avenue, Chi-cago, Illinois, including assistants to the plantproduction superintendent, but excluding of-fice clerical employees, salesmen, estimators,professional employees, guards and supervis-ors as defined in the Act.A. M. STEIGERWALD Co.. INC.570